Title: To James Madison from the Inhabitants of the Louisiana Territory, [ca. 10 October] 1809
From: Louisiana Territory Inhabitants
To: Madison, James


[ca. 10 October 1809]
The remonstrance of the undersigned inhabitants of the Territory of Louisiana,
Most respectfully sheweth,
That the term of service of John B. C. Lucas, judge of the General Court, and Commissioner of Land Titles in this Territory, is by law almost expired, and his re-appointment to the first, and continuance in the last office, is deemed by them as a great public calamity.
The undersigned feel sensibly the precarious tenure of their rights, when passion takes the place of reason on the Bench, when the Judge turns Advocate, when the individual who is not an obsequious flatterer of the Judge is sure to experience the rancorous enmity of a revengeful disposition clothed in the sacred ermine of his office, and when the names of the parties alone determines the measure of justice to be allotted. They cannot, and they will not, under these circumstances respect such a Judge, they must abhor a tribunal where they are insulted in the prosecution of their rights.
Without these reasons, they conceive that a Commissioner ought not to be a Judge of the General Court, his decisions as Commissioner unfit him to sit on the same cases as Judge. Evils such as these, in their opinion ought to find a remedy in the wisdom and Justice of the President and Senate.
Wherefore they pray for the reasons aforesaid, that the said John B. C. Lucas, may not be re-appointed as Judge, and may be removed as Commissioner of Land Titles as aforesaid.
Bernd Pratte[and thirteen others]
